Exhibit 10.4
 
CENTURY ALUMINUM COMPANY
LONG-TERM INCENTIVE PLAN
PERFORMANCE UNIT AWARD AGREEMENT


This Agreement is made as of January 1, 2008, (the “Award Date”), between
CENTURY ALUMINUM COMPANY (the “Company”) and _________ (“Participant”).


WITNESSETH:


WHEREAS, the Company has adopted the Century Aluminum Company Long-Term
Incentive Plan (the “LTIP”) authorizing the grant of awards of Performance Units
to eligible individuals in connection with the performance of services for the
Company and its Subsidiaries (as defined in the LTIP).  The LTIP, including the
definition of terms, is incorporated in this Agreement by reference and made a
part of it.  In the event of any conflict among the provisions of the
LTIP  document and this Agreement, the LTIP document shall prevail; and


WHEREAS, the Company regards Participant as a valuable contributor to the
Company, and has determined that it would be to the advantage and interest of
the Company and its shareholders to award to Participant the Performance Units
provided for in this Agreement, subject to conditions specified in this
Agreement, as an inducement to remain in the service of the Company or its
Subsidiaries and as an incentive for increased efforts during such service;


NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, the parties to this Agreement hereby agree as
follows:


1.  
Performance Units.



(a)  
Target Award.  The Company hereby awards to Participant ______ Performance Units
as a Target Award for the Plan Period extending from January 1, 2008 through
December 31, 2010 (the “Plan Period”).



(b)  
Earned Performance Unit Award.  The number of Performance Units actually earned
will be based on the Performance Goals established for the Plan Period under the
LTIP.



The maximum Earned Performance Unit Award is two times the Target Award.


The Committee has full and complete discretion to determine the extent to which
performance has been achieved, and the Committee shall have full and complete
discretion, in light of considerations deemed appropriate by the Committee, to
modify, with input from the Chief Executive Officer, any Earned Performance Unit
Award to increase or decrease the amount otherwise payable hereunder.  This
discretion shall include the right to make adjustments to the Performance Goal
Objectives and/or actual results, to determine that an Earned Performance Unit
Award shall be zero, to determine that an Earned Performance Unit Award exceeds
the number of Performance Units actually earned for a Plan Period, and to
provide for payment of an earned Performance Unit Award in an amount greater
than 200% of the Target Award.


(c)  
Value and Payment of Earned Performance Unit Awards.  The value payable to
Participant for an Earned Performance Unit Award shall equal $1 for each
Performance Unit actually earned.  Payment shall be made during the calendar
year that begins immediately after the end of the Plan Period.



(d)  
Termination of Employment.  Termination of employment with the Company and its
Subsidiaries prior to the end of the Plan Period for any reason other than
death, Disability, Retirement, Termination Other than for Cause, or other reason
approved by the Committee shall result in forfeiture of all opportunity to
receive an Earned Performance Unit Award.  A pro-rated portion of an Earned
Performance Unit Award will be paid if employment with the Company and its
Subsidiaries is terminated prior to the end of the Plan Period due to death,
Disability, Retirement, Termination Other than for Cause, or other reason
approved by the Committee.  The pro-rated portion shall be determined by
multiplying the Earned Performance Unit Award by a fraction, the numerator of
which is the number of weeks of full employment by the Company or a Subsidiary
during such Plan Period and the denominator of which is 156.   Payment of such a
pro-rated Earned Performance Unit Award will be made during the calendar year
that begins immediately after the end of the Plan Period.



2.  
Change of Control.  Notwithstanding anything to the contrary in this Agreement,
upon a Change of Control of the Company, all Performance Units outstanding
hereunder shall vest and become payable in an amount equal to the Target Award,
or a multiple of up to 200% of the Target Award as may be determined by the
Committee in light of considerations deemed appropriate by the
Committee.  Payment of vested Performance Units shall be made as soon as
practicable but not later than 2-1/2 months after the Change of Control (or
within such other time period as may be required under Section 409A); provided,
however, that payment of the Performance Units shall not be accelerated unless
the Change of Control satisfies the requirements for a change in the ownership
or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) as determined pursuant to
Treasury Regulations or other applicable guidance issued under Section 409A.
Notwithstanding the provisions of Section 10, the acceleration of vesting of
Performance Units pursuant to the LTIP and this provision shall not supersede,
and shall be subject to, such greater rights as Participant may be entitled to
under any severance protection or other agreement with the Company.



3.  
Designation of Beneficiaries.  On a form provided to the Company, Participant
may designate a beneficiary or beneficiaries to receive, in the event of
Participant’s death, all or part of any amounts to be distributed to Participant
under the Agreement.



4.  
Data Privacy.  Participant hereby acknowledges that to perform its requirements
under the LTIP, the Company and its Subsidiaries may process sensitive personal
data about Participant.  Such data include but are not limited to the
information provided above and any changes thereto and other appropriate
personal and financial data about Participant.  Participant hereby gives
explicit consent to the Company to process any such personal data and/or
sensitive personal data.  The legal persons for whom such personal data are
intended are the Company and any of its Subsidiaries and representatives,
including consultants. Participant has been informed of his/her right of access
and correction to his/her personal data by applying to the Company's director of
human resources.



5.  
Employee Rights.  Participant may not assign or transfer his or her rights under
the Agreement except as expressly provided under the LTIP.  The Agreement does
not create a contract of employment between Participant and the Company or any
of its Subsidiaries, and does not give Participant the right to be retained in
the employment of the Company or any of its Subsidiaries; nor does it imply or
confer any other employment rights, or confer any ownership, security or other
rights to Company assets.  The LTIP Award provided herein is solely within the
discretion of the Company, is not intended to constitute a part of Participant’s
wages, ongoing or otherwise, and no inference should be drawn or permitted that
the grant herein suggests Participant will receive any subsequent grants. If any
subsequent grant is in fact made, it shall be in the sole discretion of the
Company and the Company is under no obligation to make any future grant or to
consider making any future grant.  The value of the Performance Units awarded
under the Agreement (either on the date of LTIP Award or at the time of vesting)
shall not be included as compensation or earnings for purposes of any other
benefit plan offered by the Company.



6.  
Recoupment.  The LTIP Award provided under the Agreement shall be subject to
recoupment by the Company under and in accordance with the provisions of any
Incentive Compensation Recoupment Policy that may be adopted by the Board from
time to time.



7.  
Delaware Law.  This Agreement and all related matters shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
and any applicable federal law.  The invalidity or illegality of any provision
herein shall not be deemed to affect the validity of any other provision.

 
8.  
Section 409A.  Participant acknowledges that Participant’s receipt of certain
benefits under this Agreement otherwise payable upon termination of employment
may be subject to Section 409A of the Code.  If the Company determines that the
Participant is a “specified employee” (as defined under Section 409A) at the
time of termination of employment, payment shall be delayed until six months and
one day following termination of employment if the Company determines that such
delayed payment is required in order to avoid a prohibited distribution under
Section 409A(a)(2) of the Code. In addition, to the extent that Participant’s
benefits under this Agreement are payable upon a termination of employment and
are subject to Section 409A, a “termination of employment” shall be interpreted
to mean a “separation from service” which qualifies as a permitted payment event
under Section 409A of the Code.

 
9.  
Withholding.  The Company and its Subsidiaries shall have the right to deduct
from any payments of any kind due to the recipient hereunder, or to otherwise
require payment by the recipient, of the amount of any federal, state or local
taxes required by law to be withheld with respect to the amounts earned under
the Agreement.  The Company is not responsible for any tax consequences to
Participant relating to the Agreement.  Participant alone is responsible for
these tax obligations, and hereby agrees to indemnify the Company from any loss
or liability it suffers as a result of the failure by Participant to pay such
tax obligations

 
10.  
Entire Agreement.  The LTIP and this Agreement constitute the entire agreement
between the Company and Participant pertaining to the subject matter hereof,
supersedes all prior or contemporaneous written or verbal agreements and
understandings between the parties in connection therewith, and shall not be
modified or amended except by written instrument duly signed by the parties.  No
waiver by either party of any default under the Agreement shall be deemed a
waiver of any later default.  The various provisions of the Agreement are
severable in their entirety.  Any determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provision.  The Committee shall have the sole
and complete authority and discretion to decide any questions concerning the
application, interpretation or scope of any of the terms and conditions of the
Agreement, and its decisions shall be binding and conclusive upon all interested
parties.  This Agreement shall be binding upon and inure to the benefit of the
successors, assigns and heirs of the respective parties.





IN WITNESS WHEREOF, the parties hereto have duly executed this Performance Unit
Award Agreement as of the date first above written.  The Participant also hereby
acknowledges receipt of a copy of the Century Aluminum Company Long-Term
Incentive Plan.


Century Aluminum Company




By ________________________
                 Name, Title



 
 
Participant Signature
 
 
Participant Printed Name
